Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
Group I, claim(s) 1-12 drawn to a method of extruding filament.

Group II, claim(s) 13-19 drawn to a system for extruding filament.

Group III, claim(s) 20 drawn to a filament.

The inventions listed as Groups I-III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  the common technical feature in all of the groups is an extruding device.  This element cannot be a special technical feature under PCT Rule 13.2 because the element is shown in the prior art.  Mich (“How to Make DIY Filament for your 3D Printer”, already of record) teaches an extruding device (Photo 1).
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because at least the following reason(s) apply:
 (a) the inventions have acquired a separate status in the art in view of their different classification.
(b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different 
search queries).
During a telephone conversation with Philip Nigon on 6/15/22 an election was made without traverse to prosecute the invention of Invention I, claims 1-12.  Claims 13-20 were withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Examiner’s Amendment
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Application is changed as follows:

Change claim 2, line 1 from “the bulk source material" to – the source material –.

Change claim 3, line 1 from “the bulk source material" to – the source material –.


Cancel claims 13-20.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is a statement of the reasons for the indication of allowable subject matter:  It is deemed novel and unobvious over the prior art, including the prior art to Mich (“How to Make DIY Filament for your 3D Printer”, already of record) and Deng et al (“Energy Monitoring and Quality Control of a Single Screw Extruder”, already of record).  None of the closest prior art references including these teach or suggest, either alone or in combination:  a method of extruding filament having the steps recited in instant claim 1 wherein the matrix porosity of the final filament is less than the matrix porosity of the first filament.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES SANDERS whose telephone number is (571)270-7007.  The examiner can normally be reached on M-F 11-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES SANDERS/Primary Examiner, Art Unit 1743